Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 2 June 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters New Windsor 2d June 1781
                        
                        I am honored with your Excellency’s favor of the 28th ulto. I flatter myself the Count de Barras will meet
                            with no interruption upon his passage, as I have reason to think the British Fleet are off the Hook.
                        I have deferred writing to your Excellency, in hopes that I should have been able to have learnt, with
                            certainty, whether there was any thing in the report which General St Clair forwarded to me at Weathersfield, of a further
                            embarkation of Troops and an intention to evacuate New York. By the best information which I have received, I do not find
                            that either is in agitation. A Fleet of Merchantmen will shortly sail for Europe.
                        When at Weathersfiled, I gave your Excellency a sketch of what force I imagined we should be able to bring
                            into the field this Campaign. As my calculation was founded upon probability and not upon any assurances from the States
                            that they would furnish the Men, I beg your Excellency will not consider that Estimate as official or definitive.
                        Your dispatches for His Excellency the Minister were immediately forwarded.
                        The opportunity for the entrance of the expected Convoy is so favorable, that I think there is little danger
                            to be apprehended upon this Coast.
                        General Greene, by letters from him of the 27th of April, was still before Campden in South Carolina. Lord
                            Rawdon had, on the 25th made a vigorous sally with his whole force, in which he only succeeded so far as to oblige General
                            Greene to remove a Mile or two. Our loss on the occasion was 17 killed and 96 wounded. The Enemy confess their loss about
                            200. We took and brought off about 50 prisoners.
                        General Marion and Colo. Lee had reduced one of the enemy’s posts of communciation call’d Fort Watson, in
                            which they took 109 prisoners. If Lord Cornwallis does not march to the relief of his Frontier posts in South Carolina,
                            more of them will probably fall.
                        The enemy remained at Petersburgh in Virginia on the 18th of last month. The Marquis de la Fayette with his
                            detachment lay near them watching their motions. I have the honor to be with the highest Esteem Your Excellency’s Most
                            obedt and Hble Servt
                        
                            Go: Washington

                        
                    